Cook, J.,
concurring in part and dissenting in part. The majority concedes that “the record at the panel hearing shows that on occasion respondent used drugs after his suspension,” yet finds that “it has now been over fifteen years since respondent committed the acts for which he was suspended.” Because respondent’s drug use was the basis for his suspension, Disciplinary Counsel v. Jones (1988), 38 Ohio St.3d 338, 528 N.E.2d 190, and because respondent admitted to a relapse and misdemeanor conviction for possession of drug paraphernalia in 1997, I find the majority’s reasoning unpersuasive.
Due to respondent’s recent efforts at rehabilitation, negative drug screens, and compliance with this court’s legal education requirements, I would reinstate respondent and subject his first two years of reinstatement to conditions of probation. During that probationary period, I would require that respondent attend the AA meetings that he discontinued prior to the panel hearing. I would also require that respondent enter into a contract with the Ohio Lawyers Assistance Program for the term of probation, that he be subject to random urinalysis, and that he be placed under the supervision of a monitor other than his employer. See Disciplinary Counsel v. Bussinger (1994), 71 Ohio St.3d 1210, 643 N.E.2d 137. Following the two years, respondent could apply for termination of probation in accordance with Gov.Bar R. V(9)(D). Violation of any condition of *246probation could result in revocation of probation and reinstatement of respondent’s suspension. Gov.Bar R. V(9)(E).
Moyer, C.J., concurs in the foregoing opinion.